 



Exhibit 10.1

LIMITED WAIVER AND THIRD AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT

     This LIMITED WAIVER AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT (this “Waiver and Amendment”) is entered into as of this 10th day of
January, 2005, by NAVARRE CORPORATION, a Minnesota corporation (“Borrower”), the
Credit Parties signatory hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation, as agent (the “Agent”) for itself and the Lenders under
and as defined in the Credit Agreement (as hereinafter defined), and the
Lenders. Unless otherwise specified herein, capitalized terms used in this
Waiver and Amendment shall have the meanings ascribed to them by the Credit
Agreement.

RECITALS

     WHEREAS, the Borrower, the Credit Parties, the Agent and the Lenders have
entered into that certain Amended and Restated Credit Agreement, dated as of
June 18, 2004 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”);

     WHEREAS, the Borrower has advised the Agent and the Lenders that Navarre
CP, LLC, a Minnesota limited liability company, Navarre CLP, LLC, a Minnesota
limited liability company and Navarre CS, LLC, a Minnesota limited liability
company, which are wholly-owned Subsidiaries of Borrower (each, a “New
Subsidiary” and collectively, the “New Subsidiaries”) desire to acquire (the
“FUNimation Acquisition”) all of the partnership interests in FUNimation
Productions Ltd., a Texas limited partnership and FUNimation Store Ltd., a Texas
limited partnership (collectively, together with their Subsidiaries, the
“FUNimation Companies”) pursuant to and in accordance with that certain
Partnership Interest Purchase Agreement, dated as of even date herewith, by and
among the Sellers (as defined therein), the Seller Representative (as defined
therein), the FUNimation Companies and the Borrower (as in effect on the date
hereof, the “FUNimation Purchase Agreement”) and other related agreements,
documents, opinions, certificates and other instruments, each of which shall be
in form and substance satisfactory to the Agent (together with the FUNimation
Purchase Agreement, collectively, the “FUNimation Acquisition Agreements”), for
an aggregate purchase price (the “FUNimation Purchase Price”) consisting solely
of (i) an amount not to exceed $100,400,000 payable solely in cash and solely
from the proceeds of the Equity Issuance (as defined below) (such portion, the
“Cash Portion”), (ii) common Stock of Borrower (such portion, the “Stock
Portion”), the number of shares of which shall (x) be calculated by dividing
$25,000,000 by the Closing Share Price (as defined in the FUNimation Purchase
Agreement) and (y) in no event be less than 1,495,216 or greater than 1,827,486
and (iii) an aggregate amount not to exceed $17,000,000 payable by the Borrower
and/or the New Subsidiaries as “earnouts” or similar payment obligations (such
portion, the “Earnout Portion”);

     WHEREAS, the Borrower has informed the Agent and the Lenders that Borrower
desires to issue and sell certain Stock of Borrower for an aggregate net
consideration not to exceed $140,00,000 (the “Equity Issuance”) pursuant to and
in accordance with certain definitive securities purchase agreement and other
related agreements, documents, opinions, certificates, and other instruments,
each of which shall be in form and substance satisfactory to the Agent

 



--------------------------------------------------------------------------------



 



(collectively, the “Equity Agreements”), and the proceeds of such Equity
Issuance shall be used to fund (i) the Cash Portion of the FUNimation Purchase
Price and (ii) costs and expenses associated with the FUNimation Acquisition and
any remaining amount of the proceeds of such Equity Issuance may be used by
Borrower to prepay the Loans; and

     WHEREAS, the Borrower, the Credit Parties, the Agent and the Lenders have
agreed to waive and amend certain provisions of the Credit Agreement as herein
set forth in connection with the FUNimation Acquisition and the Equity Issuance.

     NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Credit Parties,
the Agent, and Lenders hereby agree as follows:

SECTION 1. Limited Waivers.

     (a)     The Agent and the Lenders hereby waive the provisions of (1) clause
(v) of Section 6.1 of the Credit Agreement to the extent, and solely to the
extent, to permit the Borrower and the New Subsidiaries to incur the Earnout
Portion of the FUNimation Purchase Price and (2) clause (vi) of Sections 6.1 of
the Credit Agreement to the extent, and solely to the extent, to permit the
Borrower and the New Subsidiaries to consummate the FUNimation Acquisition
pursuant to the FUNimation Acquisition Agreements; provided however that it is
understood and agreed by the parties hereto that (i) notwithstanding the
foregoing limited waiver, no Credit Party shall consummate all or any portion of
the FUNimation Acquisition unless (x) the Credit Parties comply with each of the
conditions set forth in Section 6.1 relevant to Permitted Acquisitions (other
than the provisions of clauses (v) and (vi) of Section 6.1 of the Credit
Agreement to the extent waived above) and (y) an amendment to the Credit
Agreement relating to the FUNimation Acquisition, in form and substance
satisfactory to the Agent in its reasonable discretion, is executed by each of
the parties thereto (and payment of an amendment fee equal to $25,000 in
connection therewith); (ii) the FUNimation Companies and any other entities
formed or acquired pursuant to or in connection with the FUNimation Acquisition
(each a “FUNimation Entity”) shall become Credit Parties under the Credit
Agreement (and each such FUNimation Entity shall fully guaranty the Obligations
and the Agent shall be granted a fully perfected first priority Lien (subject to
Permitted Encumbrances)on all of the assets of, and equity interests in, each
FUNimation Entity to secure the payment and performance of all of the
Obligations) and shall execute such agreements and documents and take such
actions as may be reasonably requested by the Agent; (iii) no portion of the
FUNimation Purchase Price shall be funded from the proceeds of any Loans;
(iv) no Credit Party shall make any investment in one or more FUNimation
Companies or any other entity acquired pursuant to the FUNimation Acquisition
and (v) no FUNimation Entity may merge or consolidate with or into any other
Credit Party. The Agent and the Lenders hereby acknowledge receipt on
December 3, 2004 of Borrower’s notice of the proposed FUNimation Acquisition for
purpose of commencing the 30 Business Days’ prior written notice period required
pursuant to clause (i) of Section 6.1 of the Credit Agreement.

     (b)     The Agent and the Lenders hereby waive the provisions of (i)
Section 6.5 of the Credit Agreement to the extent, and solely to the extent,
necessary to permit the Equity Issuance

2



--------------------------------------------------------------------------------



 



pursuant to and in accordance with the Equity Agreements and (b) Section 1.3 of
the Credit Agreement to the extent, and solely to the extent, necessary to
permit the Borrower to use the net proceeds of the Equity Issuance solely to
fund the Cash Portion of the FUNimation Purchase Price and costs and expenses
associated with the FUNimation Acquisition.

SECTION 2. Amendments.

     (a)     Section 6.3(a) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

     “(a)     No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication) (i) Indebtedness secured by purchase
money security interests and Capital Leases permitted in Section 6.7(c),
(ii) the Loans and the other Obligations, (iii) unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law, (iv) existing Indebtedness
described in Disclosure Schedule (6.3) and refinancings thereof or amendments or
modifications thereof that do not have the effect of increasing the principal
amount thereof or changing the amortization thereof (other than to extend the
same) and that are otherwise on terms and conditions no less favorable to any
Credit Party, Agent or any Lender, as determined by Agent, than the terms of the
Indebtedness being refinanced, amended or modified, (v) Indebtedness permitted
pursuant to Section 6.2(i) hereof, (vi) Indebtedness of Encore Software to the
Borrower in an aggregate amount not to exceed $7,200,000, so long as such
Indebtedness is evidenced by an intercompany note, in form and substance
satisfactory to Agent, and such intercompany note has been delivered and
endorsed to Agent, and Indebtedness of Borrower to Encore Software, Inc., a
California corporation pursuant to Section 5 of the Amendment No. 1 to Encore
Purchase Agreement in an aggregate principal amount not to exceed $1,150,000;
provided that, no Credit Party (other than Encore Software) shall guarantee,
grant liens on its assets (including, without limitation, the equity interests
in Encore Software) to secure, or otherwise be directly or indirectly liable for
any such Indebtedness or related obligations, (vii) Indebtedness of BCI Eclipse
to the Borrower, so long as (a) the related loans to BCI Eclipse from the
Borrower are permitted pursuant to Section 6.2(i), and (b) such Indebtedness is
evidenced by an intercompany note, in form and substance satisfactory to Agent,
and such intercompany note has been delivered and endorsed to Agent; and (viii)
“earnouts” or similar payment obligations incurred by the Borrower and/or the
New Subsidiaries in connection with the FUNimation Acquisition in an aggregate
amount not to exceed $17,000,000.”

     (b)     Section 6.14 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:

       “6.14     Restricted Payments. No Credit Party shall make any Restricted
Payment, except (a) dividends and distributions by Subsidiaries of Borrower paid
to Borrower, (b) employee loans permitted under Section 6.4(b), (c) on any day,
the Borrower may repurchase the Borrower’s own shares of common stock, as long
as (i) at the time of such repurchase and after giving effect thereto, no
Default or Event of Default has occurred and is continuing, (ii) after giving
effect to such repurchase, the Borrowing Availability

3



--------------------------------------------------------------------------------



 



shall be at least $20,000,000 and (iii) the aggregate consideration paid for all
such repurchases during any consecutive twelve month period does not exceed
$250,000, (d) payment of Earnout Amounts (under and as defined in the BCI
Eclipse Purchase Agreement as in effect on November 5, 2003) as long as (i) at
the time of such payment and after giving effect thereto, no Default or Event of
Default has occurred and is continuing, (ii) after giving effect to such
payment, the Borrowing Availability shall be at least $20,000,000, (iii) the
Borrower has demonstrated to the Agent’s reasonable satisfaction that the
average daily Borrowing Availability for the 30-day period preceding such
payment was at least $20,000,000 and (iv) prior to such payment the Borrower has
delivered evidence satisfactory to the Agent demonstrating that, had such
payment been made on the last day of the then most recently completed Fiscal
Quarter, Borrower would have been in compliance with the financial covenants set
forth on Annex G to the Credit Agreement as of the end of such Fiscal Quarter,
and (e) payment of Performance Payments (under and as defined in the FUNimation
Purchase Agreement) in an aggregate amount not to exceed $17,000,000.”

     (c)     The following definitions set forth in Annex A to the Credit
Agreement are hereby amended and restated to read in their entirety as follows:

       “Indebtedness” means , with respect to any Person, without duplication
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property payment for which is deferred 6 months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than 6 months unless being
contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Index Rate as in effect on the Closing Date) of future
rental payments under all synthetic leases, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness, (i) ”earnouts”
and similar payment obligations excluding bonus, phantom stock or other similar
compensation payments owed to employees, or officers and incurred in the
ordinary course of business, and (j) the Obligations.

4



--------------------------------------------------------------------------------



 



       “Restricted Payment” means, with respect to any Credit Party (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of Stock; (b) any payment on account of the purchase, redemption,
defeasance, sinking fund or other retirement of such Credit Party’s Stock or any
other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment or prepayment of principal of, premium, if any, or
interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to, any Subordinated Debt; (d) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire Stock of such Credit
Party now or hereafter outstanding; (e) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any shares of such Credit Party’s Stock or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission; (f) any payment, loan, contribution, or
other transfer of funds or other property to any Stockholder of such Credit
Party other than payment of compensation in the ordinary course of business to
Stockholders who are employees of such Credit Party; (g) any payment of
management fees (or other fees of a similar nature) by such Credit Party to any
Stockholder of such Credit Party or its Affiliates, (h) any payment of any
Earnout Amount (as defined in the BCI Eclipse Purchase Agreement) or similar
payment pursuant to the BCI Eclipse Purchase Agreement, and (i) any payment of
any Performance Payments (as defined in the FUNimation Purchase Agreement) or
similar payment pursuant to the FUNimation Purchase Agreement.

     (d)     Annex A to Credit Agreement is hereby amended by adding the
following new definitions thereto in alphabetical order:

       “FUNimation Acquisition” has the meaning ascribed thereto in that certain
Limited Waiver and Third Amendment to Credit Agreement, dated as of January 10,
2005, by and among the Agent, the Lenders the Borrower and the Credit Parties.

       “FUNimation Purchase Agreement” has the meaning ascribed thereto in that
certain Limited Waiver and Third Amendment to Credit Agreement, dated as of
January 10, 2005, by and among the Agent, the Lenders the Borrower and the
Credit Parties.

       “New Subsidiaries” has the meaning ascribed thereto in that certain
Limited Waiver and Third Amendment to Credit Agreement, dated as of January 10,
2005, by and among the Agent, the Lenders the Borrower and the Credit Parties.

SECTION 3. Effectiveness. The effectiveness of this Waiver and Amendment is
subject to the satisfaction of each the following conditions precedent:

     (a)     the Agent shall have received payment of an amendment fee in an
amount equal to $5,000 (which shall be fully earned and payable as of the date
hereof);

     (b)     this Waiver and Amendment shall have been duly executed and
delivered by the Borrower, the Credit Parties, the Agent and each Lender; and

5



--------------------------------------------------------------------------------



 



     (c)     the representations and warranties contained herein shall be true
and correct in all respects.

SECTION 4. Representations and Warranties. In order to induce the Agent and each
Lender to enter into this Waiver and Amendment, each Credit Party hereby
represents and warrants to the Agent and each Lender, which representations and
warranties shall survive the execution and delivery of this Waiver and
Amendment, that:

     (a)     all of the representations and warranties contained in the Credit
Agreement and in each Loan Document are true and correct as of the date hereof
after giving effect to this Waiver and Amendment (determined as if all
references to “Closing Date” were references to January 10, 2005), except to the
extent that any such representations and warranties expressly relate to an
earlier date;

     (b)     the execution, delivery and performance by such Credit Party of
this Waiver and Amendment has been duly authorized by all necessary corporate
action required on its part and this Waiver and Amendment, and the Credit
Agreement is the legal, valid and binding obligation of such Credit Party
enforceable against such Credit Party in accordance with its terms, except as
its enforceability may be affected by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights or remedies of creditors generally;

     (c)     neither the execution, delivery and performance of this Waiver and
Amendment by such Credit Party, the performance by such Credit Party of the
Credit Agreement nor the consummation of the transactions contemplated hereby
does or shall contravene, result in a breach of, or violate (i) any provision of
any Credit Party’s certificate or articles of incorporation or bylaws or other
similar documents, or agreements, (iii) any law or regulation, or any order or
decree of any court or government instrumentality, or (iii) any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any
Credit Party or any of its Subsidiaries is a party or by which any Credit Party
or any of its Subsidiaries or any of their property is bound, except in any such
case to the extent such conflict or breach has been waived herein or by a
written waiver document, a copy of which has been delivered to Agent on or
before the date hereof;

     (d)     no Default or Event of Default has occurred and is continuing; and

     (e)     no Change of Control will occur as a result of the Equity Issuance.

SECTION 5. Reference to and Effect Upon the Credit Agreement.

     (a)     Except as specifically set forth above, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed; and

     (b)     The waivers and amendments set forth herein are effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed to (i) be a consent to any amendment, waiver or modification
of any other term or condition of the Credit Agreement or any other Loan
Document, (ii) operate as a waiver or otherwise prejudice any right, power or
remedy that the Agent or the Lenders may now have or may have in the future

6



--------------------------------------------------------------------------------



 



under or in connection with the Credit Agreement or any other Loan Document or
(iii) constitute a waiver of any provision of the Credit Agreement or any Loan
Document, except as specifically set forth herein. Upon the effectiveness of
this Waiver and Amendment, each reference in the Credit Agreement to “this
Agreement”, “herein”, “hereof” and words of like import and each reference in
the Credit Agreement and the Loan Documents to the Credit Agreement shall mean
the Credit Agreement as amended hereby. This Waiver and Amendment shall be
construed in connection with and as part of the Credit Agreement.

SECTION 6. Costs And Expenses. As provided in Section 11.3 of the Credit
Agreement, the Borrower agrees to reimburse Agent for all fees, costs, and
expenses, including the reasonable fees, costs, and expenses of counsel or other
advisors for advice, assistance, or other representation in connection with this
Waiver and Amendment.

SECTION 7. GOVERNING LAW. THIS WAIVER AND AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.

SECTION 8. Headings. Section headings in this Waiver and Amendment are included
herein for convenience of reference only and shall not constitute part of this
Waiver and Amendment for any other purposes.

SECTION 9. Counterparts. This Waiver and Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.

(signature page follows)

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Waiver and Amendment as of the date first written above.

           
BORROWER:


NAVARRE CORPORATION

 
      By:  
                                                                                 
      Name:  
                                                                                 
    Title:  
                                                                                 
      GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender

 
      By:  
                                                                                 
      Name:  
                                                                                 
    Title:  
                                                                                 
   

S-1
[Signature Page to Limited Waiver And Third Amendment To Credit Agreement]

                                   

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Waiver and Amendment has been duly executed as of
the date first written above by below Persons in their capacity as Credit
Parties not as Borrower.

            ENCORE SOFTWARE, INC., as Credit Party

 
      By:  
                                                                                 
      Name:  
                                                                                 
    Title:  
                                                                                 
      BCI ECLIPSE COMPANY, LLC, as Credit Party

 
      By:  
                                                                                 
      Name:  
                                                                                 
    Title:  
                                                                                 
   

S-2
[Signature Page to Limited Waiver And Third Amendment To Credit Agreement]

                                   

 

 

 

 

 

 

 

 

 

 

 

 

